 590DECISIONSOF NATIONALLABOR RELATIONS BOARDSunnyland Packing Company aldAmalgamated MeatCutters and ButcherWorkmen ofNorth America,AFL-CIO. Cases 10-CA-11248 and 10-RC-10311December-23, 1976DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn May 18, 1976, Administrative- Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions-of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light-of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Sunnyland Packing Company, Thomasville,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order, as modified be-low:Add the following as the final paragraph of therecommended Order:"IT IS FURTHER ORDERED that the election conduct-ed in Case 10-RC-10311 on May 29,1975, be, and ithereby is, set aside."[Direction of Second Election andExcelsiorfoot-note omitted from publication.]1TheRespondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Adnunistrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.In the absence of exceptions thereto, we adopt,pro forma,the Administra-tiveLaw Judge's dismissal of the complaint related to the postpetitionincidents set forth in sec. G of his Decision.Finally,Members Fanning and Jenkins disavow the Administrative LawJudge's remarks that Respondent's no-solicitation rule is lawful on its face,but in the absence of exceptions they make no finding on this issue.2The Adnumstrative Law Judge recommended that the election conduct-ed in Case10-RC-10311be set asideWe agree. Hence we shall amend theOrder to set aside the election conducted on May 29, 1975, and direct asecond election.227 NLRB No. 91DECISIONSTATEMENT OF THE CASEWu..u us F. JACOBS, Administrative Law Judge: Ahearingwas held in this consolidated proceeding atThomasville, Georgia, on October 30-31 and December 3-4,1975.On April 14, 1975, the Charging Party-Petitioner (hereinreferred to as the Union) filed a petition in Case 10-RC-10311 and on May 29, 1975, an election was conducted bytheNational Labor Relations Board in a stipulatedappropriate unit of productionand maintenanceemployeesat the Thomasville, Georgia, plant of the RespondentEmployer (herein referred to as Respondent, Employer, orCompany). The Union lost the election, having received244 votes in its favor while 287 votes were castagainstrepresentation. There were 5 void ballots cast and the 12challengedballots cast wereinsufficient in number to affectthe results of the election. On June 5, 1975, the Union filedtimely objections to the election.Meanwhile, on May 12, 1975, the Union filed the charge 1inCase 10-CA-11248 alleging as- violations of Section8(a)(3) and (1) of the Act the discriminatory termination oftwo employees. On July 8, 1975, the Union filed anamended charge adding tothe'existirig8(a)(3) allegationsfurther allegations of independent 8(a)(1) violations.-Com-plaintissued onJuly 18, 1975, covering both the 8(a)(3)allegations containedin the original charge and theindependent8(a)(l) allegationsadded in the amendedcharge.The latter concerned allegations of unlawfulinterrogation, promulgation of an unlawful no-solicitationrule,creation of the impression of surveillance of itsemployees' union activity, solicitation of its employees topersuade their fellow employees to oppose the Union, andpromisesof economic benefitsin returnfor its employeesrejecting the Union as their exclusive collective-bargainingrepresentative.On August 6, 1675, the Regional Director of Region 10issued a report on objectionsrecommendingthat three ofthe four objections filed on June 5, 1975, be overruled butrecommendingfurther thatthe issuesraised by Objection 4be resolved by record testimony at a hearing. Inasmuch asthe subject matter of Objection 4 was substantially the sameas the independent8(a)(1) allegationscontained in para-graphs 7,8, 9, 10, 11,and 12 of the amended complaintwhich issued July 18, 1975, the report further recommendedthat Cases 10-RC-10311 and 10-CA-11248 be consolidat-ed for the purpose of hearing, ruling, and decision by an1At the timetheUnionfiledthe charge it was alsorequired to file arequest to proceed.Respondent argues in itsbrief that by filingthe request toproceed, the Unionhas waivedany right to rely on anyincidents occurringpriorto the filingof the charge as the basis for setting aside the election. Butthe record contains no evidence that such a waiver was intended and the lawisclear that a union can properlyobject to an employer'spreelectioninterference with employees'rights occurring between the time of the filing ofthe petition and the holding of the election and such objectionsare valid eventhough theyare the subject of a subseuqnet charge andeven though theunion had knowledge of the incidents at the time it chose to proceed to theelection.Erie Technological Products,Inc.,218 NLRB 878 (1975);LloydA.Fry Roofing Co Inc.,142 NLRB 673 (1963). SUNNYLAND PACKING COMPANY591Administrative Law Judge. The 8(a)(3) allegations arebased-on prepetition incidents and not subject to objec-tions.2On October 17, 1975, the Board issued its Decision andOrder adopting the Regional Director's findings, conclu-sions,and recommendations and ordering that a hearing beheld to resolvethe issuesraised by Objection 4. TheDecision and Order further authorized the Regional Direc-tor toissue a noticeof hearing and an order consolidatingCase 10-RC-10311 with Case 10-CA-1 1248. On October22, 1975, in accordance -with the Board's Decision andOrder; the appropriate order consolidating cases and noticeof hearing issued.The issues are whether or not Respondent violatedSection 8(a)(1) and (3) of the National Labor Relations Act,as amended by committing the alleged violations describedabove and whether those incidents alleged as independent8(a)(1) violations and as objectionable conduct were ofsuch a nature as to require that the election be set aside anda second electionbe conducted. Respondent, .in its answergenerallydeniesthe commissionof any unfair laborpractices.Representatives of all parties were present andparticipated in the hearing. Briefs were timely filed byRespondent and by General Counsel.Based on the entire record, including my observation ofthe witnesses,and after giving due consideration to thebriefs, I make the following:_FINDINGS OF FACT1.JURISDICTIONpurpose of distributing union cards.Among those partici-pating in this activity were Patricia Ann Scott and DavidWilson,the alleged discriminatees herein.B The Terminationof Scott1.Scotts's union activityPatricia Ann Scott was employed by Respondent sinceOctober 1973, most recently as weigher in the sliced bacondepartment. Early in April Scott was advised by a fellowemployee that the Union was organizing the plant. Inas-much as she had previously been employed at unionizedplants, she manifested some interest in participating in thecampaign. Thereafter she attended a union organizationalmeeting at the home of another employee where she signeda union card herself and inquired of one of the businessagents in attendance as to how she could contribute to thecampaign. She was advised as to the organizationalprocedure and educated as to her rights. She was givenfrom 25 to 30 union cards to distribute and cautioned not todistribute them on company property during working timebut rather to solicit during breaks or lunch hour. She tookthe cards and hid them under her car seat. Whenever shemet fellow employees, in the parking lot, at their homes, orwhile shopping, she would talk with them about the benefitsof unionization, offer them a card and, after obtaining theirsignature, secrete the cards back underneath the seat. Inthis fashion she obtained the signatures of a number ofemployees on union authorization cards which she returnedto the business agents from whom she had received them.Respondent is, and has been at all times material herein,a Georgia corporation with an office and place of businesslocated at Thomasville, Georgia, where it is engaged in theprocessing and sale of meat. Respondent admits that duringthe .past calendar year immediately preceding issuance ofcomplaint, a representative period, it sold and shippedfinished products valued in excess of $50,000 directly tocustomers located outside the State of Georgia. I find thatRespondent is an employer within the meaning of Section2(2) of the Act, engaged in commerce and in.,operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II:THE LABOR ORGANIZATION INVOLVEDRespondent admits, andI find, that Amalgamated MeatCuttersand ButcherWorkmen of North America, LocalUmon-' 522 AFL-CIO, herein the Union,isa labororganization-within the meaningof Section 2(5) of the Act.IIL THE UNFAIR LABOR- PRACTICESA.BackgroundIn early 1975 the Union undertook an organizingcampaign at Respondent's plant which eventually culmi-nated in the election, of May 29, 1975,3 which, as notedabove, the Union lost. During the campaign it enlisted theservices of several of Respondent's employees for the2Goodyear Tire and Rubber Company,138 NLRB 453 (1962);The IdealElectric andManufacturtng Company,134 NLRB 1275 (1961).2.The Scott-Welch solicitationOne of the employees with whom Scott worked in thesliced bacon department was Mildred Welch who operatedthe tuck machine which boxes the bacon. According toWelch, on April 4, while Welch was working on the line,Scott talked to her about signing a union card. Scott wasstanding right besideWelch weighing bacon when theconversation took place. As Welch remembers it, Scott firstasked her how she felt about the Union and Welch repliedthat she did not knowmuch about the Union and thereforereally did not know how she felt about it. Scott then askedWelch if she would consider signing a union card andWelch again replied noncommittally that she did not know,that she would need time to think about it. Scott thenvolunteered that she knew a man that had some unioncards and she could perhaps get one for her. Welch replied,"Well give me time to think about it" and Scott agreed. Thisended the conversation to which only Scott and Welch werewitnesses.Neither employee paused in her work norinterrupted production during this conversation whichended as Welch relieved Scott in order to permit the latterto go to the restroom. According to Scott, this conversationnever took place. She denied talking to Welch- or anyoneelse about the Union while on company property, much lesswhile actually working on the line.Prior to the discussion immediately described above, andbeginning about the first of the year, Welch became aware3Hereafter, all dates refer to 1975 unless otherwise noted. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDof Scott's prounionsympathies when onseveral occasionsScott in aoffhanded manner would makeremarks such as"what thisplace needs is a union."This type of remarkmade both while working on the line and while away fromher work station did not appear to be directed towardanyone in particular but was mostly rhetorical, intended toelicita reply fromno one.On other occasions Scottremarked that she had never worked anywhere beforewhere the employees were not represented by a union. Thisremark, too, appears to have been of a causal nature, not tobe construed as an attemptat solicitation for membershipin the Union. These occasional remarks were uttered asmuch as a month before Scott's terminationand weeksbefore she actually attempted to solicit Welch's support.Inasmuch as these impromptu remarkswere removed bothin time and character from her later attempt to seriouslysolicitWelch's support for the Union, I do not considerthem to be of a nature susceptible to proscription byRespondent's no-solicitation rule, particularly in light ofthe working habits of other employees which habits wereconsideredacceptable to the employer. These matters willbe discussed at length,infra.-Accordmg,'toWelch's testimony, on the day that Scottinquired of Welch as to her willingness to sign a card,Welch advised her supervisor, Curtis Eason, of the incidentafter checking out for the day. She told him, that shethought that the employees had been told that they werenot supposed to solicit or talk union while working, towhich Eason replied that she was correct, adding that itwouldn't matter if it occurred in the cafeteria or away fromthe job. He then asked her why she had brought up thesubject.Welch then divulged the fact that she had been"approached about the union" and requested to sign a cardwhereupon Eason asked her who it was who had discussedthe Union with her and where it had' happened. After shetoldhim that it had been Scott, and described thecircumstancesof the solicitation, he said that she shouldleavethe matter to him and he would tend to it. He did notdescribe to her what action he intended to take nor ask herany additional questions such as how often Scott hadsolicited for the Union before or whether there had beenany disruption of work while the solicitation was inprogress. She did, however, advise Eason that Scott hadmentioned the Union on two or three previousoccasionsprior to her asking Welch to, sign the card.Eason's description of Welch's report of the solicitationdiffers from hers mostly as to emphasis. Thus, he testifiedthat he was advised by-Welch fthat somebody was "bother-ing her" or was after her to "sign a union card" and "tryingto talk to" her in favor of being for the union." He furthertestified that she complained that the person would talk toher about—the union every timeshe went by and "would nottake `no' for an answer." Eason then asked Welch who itwas that she was talking about and Welch named Scott.According to Eason, Welch asked him to put a stop to it,sinceshe could not get her work done because of Scottbothering her. Eason promised to look into the matter.Eason's testimony concerning Welch's report about thesolicitation reflected a lack of certainty as to precisely whatWelch had told him. At one point duringcross-examinationhe could not recall whether Welch told him that Scott wastrying to get her to sign a card or was trying to get her towork for the Union. Eason could not recall either whetherWelch had complained about being pestered by Scott orhad merely been solicited to sign the card. All in all,Eason's description of his conversation with Welch seemeddisjointed, unreliable because of memory lapses as well assuspect because of a clear lack of candor in answeringquestionson cross-examination.For these reasons, as wellas the favorable impression I received fromWelch'sforthrightmannerin offering her testimony, I creditWelch's description of her report to Eason and find that itoccurred as she described in her testimony as outlinedabove.After Eason received Welch's report, he informed Per-sonnel Manager Coffin as to what Welch had told him andasked him what could be done. Coffin mentioned the no-solicitation rulewhich was contained in the employeehandbook and stated that it looked as though they wouldhave to terminate Scott. It was decided, however, thatbefore anything was done about Scott's solicitation ofWelch, Respondent should first seek legal advice because ofthe fear that an unfair labor practice might be filed basedon the discharge of Scott. Coffin also suggested that anaffidavit be obtained from Welch encompassing the facts ofthe solicitation.The following day Eason asked Welch if she would mindsigning a statement describing her solicitation by Scott. Sheagreed to do so and was thereupon taken to Coffin's officewhere she once again described the solicitation, this time toCoffin. Coffin did not inquire whether the solicitationincident had caused any interruption in production. He did,however, prepare a statement for her signature and advisedher that she might later be required to testify in court. Thestatement whichWelch signed and which was counter-signed by Coffin reads as follows:4-4-75On 4-3-75 PATRICIA SCOTT solicited my support for anorganization while in established work areas duringwork time.Mildred Welch-Del CoffinEason was present in Coffin's office when Welch de-scribed to Coffin the solicitation incident and signed theabove statement. He testified that the statement whichWelch signed said the same thing that Welch had earliertold Eason about the solicitation, although the wording wasnot exactly the same. Inasmuch as the signed statement,brief as it is, is closer in content to Welch's description ofher original oral report to Eason than it is to Eason'sdescription of the same oral report, it affords a further basisfor crediting Welch over Eason with regard to the contentof the oral report.I3.The Scott-Crosby solicitationOn June 6, 1975, Scott returned the signed authorizationcards to the union officials and at that time was asked if shehad attempted to obtain the signature of a particular fellowemployee namedBenjaminCrosby who had signed a unioncard during a previous campaign. She replied that she had SUNNYLAND PACKING COMPANYnot discussed the union with Crosby because she was afraidto trust him,that he would likely report her to management.She was then advised thatCrosby wasa good prospect andtold to solicit his signature,but was again cautioned not todo so on companyproperty.According to Scott,she accepted the business agents'suggestion and the following day approachedCrosby asthey were both walking toward the plant to report for workon the night shift.As they enteredthe gate before punchingin, she asked him if he was for the Union and he replied inthe affirmative.She then asked him if he wanted to sign acard,to which he replied negatively,explaining that he hadsigned a card prior to the current campaign and did notwish to sign another.This ended the conversation and Scottwent in to work.Scott testified that this was_ the onlyconversation which shehad with Crosbyconcerning unionmatters.Later thatevening Scott overheard her supervisor,Curtis Eason, say to Crosby, "We will get rid of her."Scottdid not,however,hear what had prompted the remark. Thecircumstances surrounding Scott's solicitationof Crosby, inthe absenceof any testimony to the contrary, is fullycredited.Crosby wasnot called as a witnessbyanyof theparties.Eason,however,testified that it was about the same timethatWelch reported Scott thatCrosby calledEason over tohis work station and, after requesting that Eason not gethim involved,advised him that Pat Scott was always talkingto him and trying to persuade him to sign a union card.According to Eason,Crosbysaid, "Everytime she's aroundme, that's all she talks about." Crosbycomplained that shewas bothering him while he was working and that he reallydid not wantany part of the Union.He requested thatEason put a stop to it and Eason replied thatCrosby shouldnot worry about it, Eason would take care of it in due time.Again,Eason did not ask if the solicitation had causedanyinterruption in production nor inquire as toanyotherparticulars.Although as noted above,Crosby allegedlyrequested that hisidentity be keptsecret,he neverthelesspurportedlysubmitted a statement as had Welch.Crosby'sstatement was not offered into evidenceand Crosby wasnot called to testify.Moreover,on cross-examination Easontestified that when Scottasked Crosbyto sign a card, hewas not at all certain where it was,whether it was in theplant or elsewhere. In light ofthe failureto call Crosby tosubstantiate Eason's testimony and the obvious contradic-tions in Eason's testmony,Iam rejecting as incredibleEason's entire descriptionof Crosby's report and find thatthe only attempt on the part of Scott to solicitCrosby'ssupport for the Union was on the one occasion outside theplant as described in Scott's own testimony.4.Scott's termination interviewThe decision to terminate Scott was made jointly byEason and Coffm.Coffin had contacted Respondent'sattorney and had obtained clearance from him to terminateScott.He advised Eason ofhe clearance on the morning ofApril 8 about 10 or 11 a.m. at which time it was decidedthat Eason would conduct the exit interview.Eason waiteduntil 1 p.m., when the shift was over,before he talked withScott,hoping to avoid some embarrassment.At that time,as Scott was leaving the plant in order to go to lunch before593returning to work the second shift as she had agreed to do,she met Eason who stopped her and asked to speak withher. Eason,who had a copy of the employee handbook inhis hand at the time asked Scott if she had ever received acopy of the handbook when she was hired, and if she hadever read it.She replied that she had.Eason then openedthe handbook and pointed to the section entitled, "Intolera-ble Rule Infractions." He asked her if she had ever readthat section and if she realized that soliciting on companytime in established working areas was against companypolicy.Scott replied that she was aware,of the rule. Easonthen stated that she would have to be terminated forbreaking this rule.Scott replied that she had never solicitedon company time or property,to which he rejoined that hewas in possession of an affidavit which contained evidencethat she had broken the rule and that based on this evidenceshewould have to be terminated.Scott again deniedbreaking the no-solicitation rule and inquired as to theparticulars of the alleged solicitation.Eason refused toanswer her questions but simply stated that he had noalternative but to dismiss her. She then left.Although there is some small bit of testimony concerningScott'sworking habits which were not totally without fault,she was considered a pretty good worker and her termina-tion according to Respondent was based solely on herbreach of the no-solicitation rule.C.The Terminationof Wilson1.Wilson'sunion activityDavid Wilson,prior to his discharge,had been employedat Respondent's plant for approximately 1-1/2 years, mostrecently in the wrapping department.He was not deeplyinvolved in the union campaign but one Sunday afterchurch there"happened to be" a gathering of Sunnylandemployees at Wilson's home and he was asked to sign aunion card at the time.This occurred-between 1 and 2weeks before his discharge.He subsequently signed theunion card at a friend's home. Thereafter,he talked toseveral employees of Sunnyland about the Union and theyasked him whether he had any union cards. After he toldthem that he did not have any cards,they requested that heget some,which he did that evening. The following day, atlunchbreak,he distributed them. Wilson and certain otheremployees were outside of the plant at this time.He gave sixor seven cards to an employee sitting next to him namedJoey who kept one card and passed the others down to theother employees who were all sitting in a row.2.TheWilson-Slaughter SolicitationAccording to Wilson's testimony,that same afternoon, atthe 2:15 p.m. break,he received back from Joey all of thecards which he had previously passed out except for onewhich had been given to an employee named BuddySlaughter,a weigher who sometimes filled in as supervisor.When Joey explained to Wilson that Slaughter had not yetreturned his card,Wilson later approached Slaughter at thelatter'swork station and asked him for the card back.Slaughter,however,toldWilson that he'did not yet havetime to sign it. Wilson did not press the situation but the 594DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing day again asked Slaughter for the card. For thesecond timeSlaughter explained that he still had not signedthe card. After the dinnerbreakWilson again askedSlaughter for the card and upon being told that it had notyet been signed, demanded'the card back unsigned so thathe could give it tosomeone elseto sign. This lastconversation took from-1 to 2 minutes.-Wilson testified thatwhen he received the card back from Slaughter, Slaughterwas at hiswork station where he weighs meat but was notbusy at the time because he did not have any meat to weighat the momentand wasjust walking back and forth.Slaughter,called as witnessfor the Respondent, struckme as a reluctantand evasivewitness.Where his testimonyis at odds with that ofWilson, I credit the latter. Thus,Slaughter testified that-Wilson approached him for the firsttime while he was weighingmeat at hiswork station andasked him if he would sign a union card. Thereupon,Slaughter askedWilson if he had one. Wilson replied thathe did and Slaughterasked to seeit.Wilson gave him a cardand Slaughter put it in his pocket. After Wilson gaveSlaughter the unioncard,Wilson returned to his workstation located about 15 feet away. Slaughter furthertestified that when Wilson first approached him he stoppedweighingmeat for aminute ortwo but was not very busy atthe time anyway. The following day Wilson came by on hisway to the restroom and asked Slaughter where the unioncard was.Slaughterreplied that he had it in his pocket andwas not going to sign it.Wilson stated that if Slaughter didnot intendto sign the card, he should give it back,whereupon Slaughter returned the card to Wilson withoutcomment.The request for and return of the card, accordingto Slaughter, likewise tooka minute ortwo. To reiterate, Ireject Slaughter's descriptionof the solicitation in favor ofWilson's.3.Wilson's termination interviewAccording to Wilson, the day after he received the unioncard back from Slaughter, he was walking to the restroomwhen he was stopped by Slaughter who said, "I havesomething to say to you." He then showed Wilson a copy ofthe employee handbook. Slaughter opened the book andcontinued, "you see where it says no-solicitation?" Wilsondenied any knowledge of the rule, whereupon Slaughterexplained the rule to him. Nothing more was said duringthis conversation but later that day, April 8, Slaughterstopped SupervisorRamsey Clark as he was passingthrough the department and advised him that Wilson hadasked him to sign a card. Clark asked Slaughter where thesolicitation took place and it it had taken place duringworktime. Slaughter replied that it had occurred at his workstation on company time. Clark then asked Slaughter if hewould be willing to sign a statement to that effect andSlaughter agreed to do so. Clark then contacted Coffin andSlaughtersubsequently furnished an affidavit which Coffindrew up for his signature.After Slaughter provided the sworn statement to manage-ment,Clark calledWilson to his office. When Wilsonarrived,Clark told him that since Wilson had beensolicitingon company time during working hours bypassing out union cards, he was going to have to terminatehim since solicitation on company property during workinghourswas againstcompanyrules ascontained in theemployee handbook. Clark added that he had a writtenstatementfrom an employee to substantiate his charge thatWilson hadbeen soliciting.Although Wilson denied that hehad been soliciting, Clark refused to believe him andWilson was discharged..Wilson testified that during the exit interview Clark madethe statement that he definitely did not want a union in theplant and that hewas goingto let Wilson go. Clark deniedmaking thisstatement.Although I have credited Wilson inall other respects,Icannot believethat Clark made thisremark. The decision to terminate Wilson was made whileRespondent'smanagement was in closecontact with itsattorney, and the means and methods of terminating bothScott and Wilson were so carefully orchestrated in accor-dance with the no-solicitation rule that the prudence andcaution otherwise exercisedby management during thecampaign would tend to preclude the likely utterance of sobold a declarationof union animus. I do not, therefore, relyon this alleged statementascribed to Clark by Wilson inreaching my conclusion.Respondent's position with regard to the termination ofWilson, like Scott,is that itwas lawful in that it was basedsolely on his breach of the no-solicitation rule.D.The No-SolicitationRuleThe no-solicitation rule proper which appears in the backof the employee handbook reads as follows:B.No-Solicitation RuleEmployees are not permitted to solicitfunds or supportfor any individual,institution or organization while inestablishedwork areasduring worktime.Any suchactivitywill be considered an intolerableviolation ofrules.There has been no question raised that this provision onits face is lawful, for the Act does not proscribe the right ofan employer to forbid, by rule or regulation, solicitation onitsproperty and to discharge an employee for violationthereof, provided that the ruleor regulationis promulgatedin good faith and bearssome reasonablerelation to efficientoperation of the plant, and is not merely a device toobstruct or impedeself-organization.RepublicAviationCorporation v. N.LKB.324 U.S. 793 (1945);The MayDepartment Stores Company, d/b/a Famous-Barr Company,174 NLRB 770 (1969).On page 2 of the employee handbook, however, is thefollowingpassage:It is importantto point out that we do not have a laborunion at Sunnyland. The wages and benefits we enjoyhave always been made through the cooperation ofmanagementand our employees. We feel, and hope youfeel, that outsidersare not necessaryto tell employeeshow to work. No Sunnylander will ever be required tojoin a labor union to keep his job. If you should becaused any trouble, or be put under any pressure tosupport a union, you should report the matter to yoursupervisor. SUNNYLAND PACKING COMPANY595It is General Counsel's contention that the inclusion ofthis paragraph came to the attention of Welch, Crosby, andSlaughter and caused them to come to the conclusion that itrequired them to advise Respondent if anyone requestedthem to sign a union card or participate in union activities.General Counsel points out that any employee reading theno-solicitation rule in conjunction with the entry quotedimmediately above would conclude that union solicitationon company time and"property would require differenttreatment than solicitation for other purposes.Be that as itmay, the record of the case does not reveal that eitherScott's or Wilson's union solicitation was brought to theattention of management by Welch,Crosby,or Slaughterbecause they relied on the paragraph-cited.Rather thetestimony reflects that these employees were unaware of theexistence of this particular paragraph in the employeehandbook.Moreover,General Counsel and Respondentstipulatedat the hearing that the entry described inparagraph 8 of the complaint no longer appears in the newemployee handbook,although the date when the entry wasremoved is not on record.On the other hand, language similar to that discussedherein was the subject of the complaint inBankof St.Louis,191 NLRB 669 (1971),affd.456 F.2d 1234.In that case theAdministrative Law Judge found the language to be inviolation of Section 8(a)(1) in that it was a"not-too-subtleattempt by Respondent to have its employees informmanagement as to the identity of the Union proponents andtended to restrain and coerce employees in their right toengage in protected activities."The decision of the Admin-istrative Law Judge inBankof St.Louis,at 673,adopted bythe. Board,noted that"the request that employees report onsuch union activities was not limited to reports on matterswhich could properly be within Respondent's legitimateconcern,such as a possible disruption of work.The requestwas broad enough to cover mere attempts by unionproponents to persuade employees to sign cards at the bankduring the employees'nonworking time and even off bankpremises."Similarly,in the instant case the languageappears to be an unlawfully broad no-solicitation rule andhere,as inBankof St.Louis,itspromulgation is clearlyviolative of Section 8(a)(1) regardless of whether or not itsprecept was followed by employees of Respondent.ThoughIhave found that the no-solicitation rule proper whichappears in the back of the handbook is presumptivelylawful in that it refers to activity taking place in establishedwork areas during worktime, there is no guarantee that anemployee reading the handbook would himself assume thatthe passage appearing on page 2 inviting him to reportunion activity is similarly limited to reports of solicitationoccurring on worktime-in working areas.There is nothingin the handbook which advises the employee reading it thatthe two rules should be read in conjunction,one with theother.Moreover,the fact that newly distributed handbooksdo not contain the offending passage does not cure theproblem inasmuch as the record does not indicate that theold handbooks containing the passage in question havebeen recalled or that disclaimer of the passage's content hasissued.The inclusion of the offending passage in theemployee handbook and the distribution of said handbookis in violation of Section 8(a)(1) of the Act.E.Solicitation in Practice at the PlantTestimony at the hearing was taken from a large numberof employees of Respondent concerning solicitation at theplant for variouscauses.Numerous and frequent collec-tions among employees were the, rule rather than theexception and sales of goods by employees to each otherwere habitual. Thus, in excess of a dozen witnesses werecalled by General Counsel and Respondent to testifyconcerning the practice of collecting money among em-ployees for the purpose of purchasing flowers for therelatives of employees who had died or were hospitalized.Employee Scott credibly testified that another employeecollected for the flower fund on a regular basis and keptrecords of which- employees contributed. Her collections,according to Scott, were frequently made during workingtime in the working area in the presence of managementpersonnel who did nothing to prevent these collections andin effect gave tacit approval to the solicitation by engagingthe soliciting employee in conversation as she went aboutmaking her collections. Scott's testimony was supported byother employees who testified that while working in variousdepartments they were solicited to contribute for flowers bya number of other employees including a foreman who,after purchasing flowers with the money collected, wouldplace the sales receipts on the bulletin board as proof ofpurchase. The incidence of solicitation for flowers wasneither isolated nor infrequent but recurrent and regular.The testimony of certain witnesses that collections wereonly taken up at the refreshment area during breaktimedoes not negate the credible testimony of others whowitnessed the solicitation for the flower fund taking placeduring working hours in work areas. Moreover, in manycaseswhere the actual exchange of money took placeduring breaks, the requests for money were made earlier byemployees soliciting from fellow employees while-both wereworking side by side during production.There was also testimony that several employees soldAvon products. Although most of the Avon transactionstook place away from working areas, sometimes thetransactions took place, at least in part, in production areas,especially on the kill floor where catalogues and merchan-dise weresometimesdistributed, orders taken, and collec-tionsmade. On one isolated occasion an employee foundreading one of the Avon catalogues by a member ofmanagement while in a work area was referred to the rule inthe employee handbook and told that if she intended to sellanything or even look through the catalogue she wouldhave to do it in the ladies' room. This employee was notdisciplined. According to the testimony of several witness-es, there is almost always at least one supervisor present onthe kill floor so that it would appear highly unlikely thatthese transactions could have completely escaped notice ofmanagement.In addition to Avon products, various employees havepeddled candy in order to raise money for their churches.At times the candy was openly pruchased and received onthe line while employees were working. Peanuts and pieswere alsoI sold for thesame purposeand solicitation forchurches was an almost daily occurrence, frequently whileemployees were at their work station on company time.Supervisors were also requested to make donations. In the 596DECISIONSOF NATIONALLABOR RELATIONS BOARDface of the testimony of so manywitnessesthat they wereaware of these frequent and often times open transactions, Icannot credit those of Respondent's witnesses who claimedcomplete ignorance of these matters. Moreover, there wastestimony that one of the supervisors approached anemployee while she was working and asked her if she wouldcare to purchase some cleaning fluid. She agreed to do so.There was -additional testimony concerning employeestalking about the sale of clothes and jewelry in work areasduring working time, and it is patently clear that employeesfreely discussed all of the above matters, the solicitation forthe flower fund, the sale of Avon products, clothes, shoes,candies, pies, lottery tickets, and anything else without fearof reprimand or discipline in connection therewith. Em-ployees were free to talk as long as there was no seriousinterruption of production. Brief chats among employeeswhich might result in a brief interruption of work of nomore than a minute or two were permitted and notinfrequently according to the testimony of several witness-es.Employees on their way to or from the restroom orwalking through another department would stop to talk fora brief period without fear of supervision reprimandingthem for it. Supervisors themselves upon occasion wouldengage employees in conversation.To summarize, the plant appears to be run in a rathereasy going manner with employees being free to talk aboutanything they wish including the sale of merchandise andcollection of moneys for various funds or charities, all withthe tacit consent of management. Moreover, as more fullydiscussed below, during the period immediately precedingthe election, management met with 40 to 50 of the mostinfluential employees and specifically encouraged them tomake their feeling known concerning their .preferences inthe forthcoming election. Nothing was said to them as towhere or when these employees were to discuss theirpreferences, because, as Vice President Howard testified,"we don't run that tight a ship." Clearly, they were beingencouraged to campaign on company time and property aswell as elsewherebut only if they were not soliciting forunion representation.The two individuals,Welch andSlaughter, who reported dischargees Scott and Wilson tomanagement had frequently engaged in small talk them-selves, had witnessed other employees so engaged, and hadnever reported anyone before for soliciting or talking atlength. They testified that the only reason they reported theconversations of Scott andWilson was because theyconcerned the Union.F.Conclusions Concerning the No-Solicitation Ruleand DischargesFrom the above facts it appears patently clear thatRespondent's attitude toward solicitation on company timeand property was permissive and even benign no matterwhat charity, cause, or subject matter was involved, exceptif the solicitation happened to involve union representation.Thus employees were generally free without fear of repri-mand or discipline to discuss the sale of Avon products,candies, pies, shoes, clothing, lottery tickets,, or anythingelse while working and were permitted to take up collec-tions for churches or flowers on company time andproperty. They were even permitted to pause in their workto chat with fellow employees so long as the discussion wasno more than a minute or two and caused no seriousinterruption in production. On the other hand when it cameto the aftention of management,that Scott and Wilson hadrequested employees to sign union cards, they were bothterminated for breaking the no-solicitation rule which wasotherwise ignored in the face of daily solicitations by otheremployees for other purposes.When management wasadvised that Scott and Wilson had solicited on behalf of theUnion, no question was raised as to whether the solicitationresulted in any loss of production or whether there was anyother adverse effect from the brief conversations whichScott and Wilson had with fellow employees. ClearlyRespondent chose to treat differently Scott's and Wilson'ssolicitation for the Union as compared with the solicitationof many other employees for other purposes solely becauseof the fact that Scott and Wilson were engaged in unionactivity.Where employees, with the knowledge and evenparticipation of supervisorypersonnel,are permitted by anemployer to solicit during worktime for various charities,functions, or causes, to collect money for churches andfellow employees, and to sell numerous items for personalgain while at the same time the employer enforces a no-solicitation rule against employees soliciting on behalf of aunion, such disparate enforcement of the no-solicitationrule isboth unfair and violative of Section 8(a)(1) of theAct.The Wm. H. Block Company,150 NLRB 341 (1964);C & E Stores, Inc., C & E SupervalueDivision221NLRB 1321(1976).Further, the termination of Scott and Wilson inpursuance of the unlawful enforcement of the no-solicita-tion rule is in violation of Section 8(a)(3) and (1) of the Act.Gooch Packing Company162 NLRB 1 (1966). I thereforefmd that Respondent is in violation of the Act as to boththe 8(a)(1) and (3) violations concerning the unlawfulenforcement of the no-solicitation rule and the dischargesof Scott and Wilson.G.Postpetition IncidentsGeneral Counsel alleges various postpetition incidents asboth violative of Section 8(a)(1) and as objectionableconduct of sufficientseriousnessto require setting aside theelection.Respondent denies these allegationin toto.1.Interrogation byWilliam Phinazee on May 14and Eugene Rogers on May 26The recordcontainsno evidence to support the allega-tions that Killing Floor Department Supervisor WilliamPhinazee and Beef Department Foreman Eugene Rogersinterrogated employees of Respondent. Neither GeneralCounsel nor Respondent discussed these allegations in theirbriefs. I therefore fmd that Respondent did not violate theAct with respect to the violations alleged.2.The alleged 8(a)(1) violations by BryantHarvardFollowing the filing of the original petition on April 14,Respondent undertook a campaign in connection with theforthcoming representation election to educate its employ-ees as to Respondent's positionvis-a-visunion representa-tion.This campaign took the form of contacting certain SUNNYLAND PACKING COMPANY597employees whom management considered the most influ-ential 'among their fellow employees and meeting with themon an individual basis for the purpose of explainingRespondent's views with the hope that these employeeswould spread Respondents views among the rest of theemployees. To this end certain members of management,including Vice President Harvard, met singly with theseinfluential employees in a conference room adjacent to thecafeteria and spent between 15 minutes to an hour withthem in an attempt to make certain, as Harvard testified,that they understood both sides of the question. Harvard ontwo occassions-also met with groups of employees. Duringthe individualmeetingsHarvard asked the employeesgeneral questions, e.g., how things were going, if they hadanycomplaints, and how their families were. He pointedout the various benefits which the employees then enjoyed,and then told these employees that they should go outamong the rest of the employees and made their feelings,including Respondent's views,known.The nature of Respondent's, campaign appears to bebasicallynoncoercive.There appears no evidence tosupport the theory that meetings held with employees in therelativelyneutral area adjacent to the cafeteria werecalculated to inanyway intimidate the employees calledthere for discussion. The campaign as a whole cannottherefore be said to be in violation of Section 8(a)(1) norgrounds for setting aside the electionThe NVF Company,Hartwell Division,210 NLRB 663 (1974);Flint Provision Co.219 NLRB 523 (1975); nor do I fmd Respondent's attemptsat proselytizing by seeking to have employees obtainfurther support from fellow employees for its positionobjectionable or violative of the Act, in the absence of ashowing that such attempts were accompanied by threats orcoercion.Crowley,Milner and Company216 NLRB 443(1975).General Counsel, however,allegesfurther that incertain instances Respondent, through its various manage-ment representatives did more than simply present its caseto employees while conducting these interviews. Specifical-ly it alleges that Vice President Harvard on May 15interrogated one employee. In substantiation of this allega-tion employee Leroy Nash credibly testified that during hisconversation with Harvard, which took about-45 minutesspread over a 3-hour period, all on company time, Harvardasked him if he knew what the Union was, what it wasdoing for the employees, and what it could or could not dofor Nash and other employees. Harvard also asked Nashwhat he thought about the Union. In conjunction withthese questions Harvard explained to Nash Respondent'sposition with regard to union representation. From the totalcontext of the conversation it would appear that thequestions posed were rhetorical in nature, prefatory'to theexplication that followed, and not inherently intimidating. Ifind therefore that these questions were not supportive ofthe allegation of violative interrogation. After this initialcontact with Nash, Harvard would occasionally ask Nash ifhe had talked to the other employees and, if so, whetherthey as a whole were for or against the Union. To thesequestions Nash would reply noncommittally that "every-thing was o.k.," although in fact, Nash never had botheredto talk to anyone as Harvard had requested. Once again, Ifind that the questions posed -by Harvard were simply anattempt on his part to fmd out if Nash felt that he wassuccessfully getting Respondent'smessage across to otheremployees. These questions were again general and notspecific.There was no demand for concrete informationabout particular employees or their union activities. In thecontext of the discussion, I fmd the questions not violativeof the Act nor objectionable inasmuch as they were notaccompanied by threat, coercion, or promise of benefit;Flint Provision Co., supra.In addition to the allegation that Harvard interrogatedNash, the complaint alleges that he also created theimpression of surveillance during one of these conversa-tions by saying that he had been informed by Nash's formeremployer, currently employed as a foreman for Respon-dent, that Nash was in favor of the Union. It is unclearfrom the record whether the former employer/currentsupervisor purportedly knew of Nash's union sympathiesfrom his previous employment or from his current employ-ment. Harvard denies ever having made any reference toNash's union sympathies when talking to Nash andtestified only that he told Nash that he had been advisedthat Nash was a good man to talk to. I credit Harvard withrespect to the impression-of-surveillance issue not onlybecause Nash's testimony seemed confused but because Ifmd it inherently incredible that Harvard would first adviseNash thathe was awarethat Nash was in favor of theUnion, then solicit his support to proselytize on behalf ofthe Employer. I fmd that General Counsel has failed tocarry the burden of providing the allegation.The complaint further alleges that on or about May 29Harvard promised Respondent's employees greater eco-nomic benefits if the Union were rejected as the exclusivecollective-bargaining representative of its employees. Onceagain to support the allegation, General Counsel calledLeroy Nash to testify. Nash testified that on the day beforethe election Harvard told him that he knew that theCompany's insurance plan was not up to par but, as soon asthe election was over, he would see to it that the insurancewas improved. Nash testified to having several conversa-tionswith Harvard about insurance during the criticalperiod immediately preceding the election. Nash alsotestified that on another occasion Harvard told him that heknew a lot of things weren't being done right and that hewould make some changes "afterwards," meaning after theelection.Harvard on the other hand, testified that he hadspoken to 45 or 50 employees during the critical period andthat the subject of insurance .came up in just about every,conversation. He credibly testified that usually the employ-ees brought up the subject and that he tried to stay awayfrom it because the insurance program was, in fact, "a littleunder par." Harvard denied making any promises toanyone concerning insurance and testified that whenquestioned about it, he merely stated that the insuranceprogram was under review.It is clear from the testimony of both Nash and Harvardthat Nash had previously had problems obtaining insur-ance payments when needed and had been disappointedwith the program. It is equally clear that during the severalconversationsbetween Nash and Harvard, the subject ofinsurance was discussed on the basis of Nash's personalexperience rather than on the basis of the insurance 598DECISIONSOF NATIONALLABOR RELATIONS BOARDprogram as a whole. Thus, it would appear, as Harvardtestified, that when Nash complained of the inadequacies ofthe program, _ Harvard told him in the future to bring anyproblems he might have to the attention of the Company,and they would be taken care of. He further told Nash totell other employees the same thing. It would appear thenthat rather than promising additional-insurance benefits toits employees in return for rejecting the Union, Harvardwas simply telling Nash that the insurance benefits wereavailable,and ifthere was dissatisfaction among employeesin the future as there had been in the past in Nash's case,these problems could only be ironed out if brought to 'theattention of management. I credit Harvard with regard tothe conversations between Nash and himself concerninginsurance, not only because his testimony, in light of Nash'spast personal experience with insurance, rings true butbecause I cannot conceive of any reasonable basis forbelieving that in an election involving almost 600 employ-ees the vice president should choose 45 to 50 employees tointerview concerning the forthcoming election,and singleout just one individual for the purpose of promisingimproved benefits. I believe that Nash simply misconstruedwhat Harvard was saying in their conversation concerninginsurance, that Harvard's explanation is the more credibleone, and that no promise of benefit was made.3.The alleged interrogation by Foreman JosephMillerGeneral CounselallegesthatNight Shipping FormanJoseph Miller was observed distributing "Vote No" stickersby employee Harold Skeen and that Miller asked Skeenwhere his "Vote No" sticker was. When Skeen stated thathe did not have a sticker, Miller purportedly asked him if hewouldn't be uncomfortable when he attended a meetingscheduled for that evening where the president of theCompany was speaking. Later that evening Miller againasked Skeen where his "Vote No" sticker was. Thecomplaint alleges these incidents as interrogation violativeof Section 8(a)(1) of the Act. In support of the allegationemployee Skeen testified generally to the above. He alsotestified, however, that the statements initially attributed toMiller were made by an employee named Jackson. Millerdenied that he had distributed the "Vote No" stickers andalso testified that he had not questioned Skeen about hisnot wearing one. On the basis of Skeen's apparent confu-sion with regard to these matters and the evident inconsis-tencies contained elsewhere in his testimony, as well as histendency to answer questions in a careless, off-handmanner,I discredit Skeen, credit Miller, and find that theallegation of interrogation attributed toMiller is withoutfoundation. Moreover, in the context of the circumstancesherein described, the casual and isolated nature of theseconversations, I do not believe these incidents of sufficientseriousnessto warrant a finding of objectionable conductor a violation of the Act.Crowley,Milner, and Company,supra.Clearly, their unpact on the election which involved aunit of close to 600 employees wasdeminimis.IV.CONCLUSIONSIhave found that Respondent has violated Section8(axl) of the Act by discriminatorilyenforcingits other-wise valid no-solicitation rule and Section 8(a)(1) and (3) byterminating employees Scott andWilson in pursuancethereof.These incidents occurred prior to the filing of thepetition in Case 10-RC-10311. I have also found thatRespondent has violated Section 8(a)(1) of the Act bymaintainingin its employee handbook a passage providingthat employees should report solicitations for union mem-bership to their supervisors. On the other hand, I havefound that General Counsel has failed to prove violationsof the Act with respect to the allegations contained in thecomplaint which deal with unlawful interrogation, thecreation of the impression of surveillance of union activity,the solicitation of employees to pursuade fellow employeesto oppose the Union, and unlawful promises of benefit inreturn for employees' rejecting the Union as their exclusivebargaining representative. I therefore recommend thatthese allegations be dismissed.V. THE OBJECTIONSThe Union's objections to the election raised issuesidentical with those contained in paragraph 7, 8, 9, 10, 11,and 12 of the complaint. Inasmuch as I have found that theallegationscontained in paragraphs 7,' 10, 11, and 12 arewithout merit, I would likewise recommend dismissal of theobjectionsbased thereon. The objections based uponparagraphs 8 and 9 dealing with distribution of thehandbook containing the objectionable material which Ihave found to be violative of Section 8(a)(1) of the Actstands on a different ground and must be considered inlight of the surrounding circumstances. Thus, at the timethattheunion campaign, was initiated there was incirculation the employee handbook which contained boththe no-solicitation rule found to be presumptively valid aswell as the paragraph providing that employees shouldreport solicitations for union membership to their supervi-sors, found herein to be violative. During all times materialherein the handbook was in circulation according to theadmission in Respondent's answer. Similarly during theentire period, the- facts of the case reveal that widespreadsolicitation for various causes occurred throughout theplant and Respondent took no action to prohibit thissolicitation until it terminated Scott and Wilson for unionsolicitation.This disparate treatment of union solicitationwhile permitting other solicitation in the absence of, anyshowing that production suffered or that discipline wasadversely affected clearly rebuts the presumption of validi-ty of the no-solicitation rule and invalidates the rule. Thesame disparate treatment-of the union advocates underthese circumstances supports the finding that Scott andWilson were terminated by Respondent through its dis-criminatory implementation of the no-solicitation rule formotivations clearly violative of the Act. Although thetermination of Scott andWilson was prepetition andcannot underGoodyear Tire and Rubber CompanyandIdealElectricCompanybe utilized as the basis for fording theterminations objectionable, the continued distribution andcirculation of the employee rule, book containing the -SUNNYLAND PACKING COMPANYtainted rule and the invitation to report union solicitationsfollowing the filing of the petition requires the setting asideof the election and the conducting of a new election. Therecord is replete with the testimony of numerouswitnessesthat they were aware that solicitation for the Union wasagainst company rules and the fact that no furtherterminations occurred during the critical period is a tributeto the effectiveness of Respondent's circulation-and dis-criminatory implementation of the invalidated rule andinvitation to report union solicitations. Thus, during thecritical period between the filing of the petition and theelection,the circulation of Respondent's written exhorta-tion to report union solicitors to supervisors when consid-ered in the context of the continued existence of theinvalidated no-solicitation rule,. and the recent history ofdiscriminatoryterminations, in my opinion, _so underminedtheUnion's campaign and interfered with the rights ofemployees to engage in protected activities during thiscritical period as to require the setting aside of the election.I so recommend.VI.THE EFFECT OF.THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with their operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VII.THE REMEDYHaving -found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desisttherefrom and take certain affirmativeaction to effectuate the policies of the Act.As 1. have found that Respondent, on or about April 8,1975, terminated Patricia Ann Scott and David Wilson, andthereafter failed and refused toreinstatethem, in order todiscourage membership in and activities on behalf of theUnion, in violation of Section 8(a)(3) and (1) of the Act, Ishall recommend that Respondent be ordered to offer theseemployees reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and make them whole for any loss of paysuffered as a result of the discrimination against them withbackpay computed on a quarterly basis, plus interest at 6percent perannum,as prescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), andIsisPlumbing &Heating Co.,138 NLRB 716 (1962).As I have found that Respondent has engaged in conductwhich interfered with the election conducted in Case 10-RC-1031 1, I shall recommend that the election be set aside.4Although this violation was not specifically alleged in the complaint, theno-solicitation rule, its implementation, and its enforcementwere fullylitigatedby the parties at the hearing and therefore may properly be found.McGraw Edison Company v. N.L.RB,416 F.2d 67 (C.A. 8, 1969).5 In the event no exceptionsare filed as provided by Sec. 102.48 of theCONCLUSIONS OF LAW5991.Respondent Sunnyland Packing Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated Meat Cutters and Butcher Workmenof North America, Local Union 522, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By discharging Patricia Ann Scott and David Wilsonand thereafter failing and refusing to reinstate thembecause of their activities on behalf of the Union, Respon-dent has engaged in unfair labor practices - within themeaning'of Section 8(a)(3) and (1) of the Act.4.By directing its employees to inform managementabout their fellow employees who solicit them to supportunion organizational activities, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their rights guaranteed under Section 7 of the Act inviolation of Section 8(a)(1) of the Act.5.By disparately enforcing its no-solicitation rule inrespect to solicitation or advocacy- on behalf of the Unionwhile permitting like activity with respect to all; othersubjects or projects, Respondent interfered with, restrained,and coerced employees in the exercise of their guaranteedrights in violation of Section 7 of the Act .46.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.7.Respondent has not violated Section 8(a)(1) of theAct by the conduct alleged. in paragraphs 7, 10, 11, and 12of the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe RespondentSunnyland Packing Company, Thom-asville,Georgia, its - officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees because of their activities on behalf of Amalga-matedMeat Cutters and Butcher Workmen of NorthAmerica, Local 522, AFL-CIO, or any other labor organi-zation.(b) Directing its employees to inform management abouttheir fellow employees who solicit them to support unionorganizational activities, provided, however, that Respon-dent shall not be precluded by this Order from promulgat-ing and enforcing rules which by their terms are reasonablydesigned to prevent an interruption in the flow of work.(c)Disparately enforcingitsno-solicitationrulewithrespect to solicitation or advocacy on behalf of Amalga-matedMeat Cutters and Butcher Workmen of NorthAmerica, Local Union 522, AFL-CIO, or any other laborRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec. 102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaivedfor allpurposes. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization while permitting like activity with respect toother subjects or projects.(d) In any other manner interfering with, restraining, orcocercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Patricia Ann Scott and David Wilson immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without -prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earnings inthe manner set forth in the section of this Decision entitled"I'he Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payments records, time-cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at its plant at Thomasville, Georgia, copies of theattached noticemarked "Appendix.' 16 Copies of saidnotices on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 10, inwriting, within 201 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post this notice, and we intend tocarry out the Order of the Board.WE WILL NOT under pretext of enforcing a ruleregarding solicitation or any other pretext, discouragemembership in or activity on behalf of AmalgamatedMeat Cutters and Butcher Workmen of North America,Local Union 522, AFL-CIO, by discharging or other-wise discriminating against any employee for legiti-6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."mately engaging in such activity.WE WILL NOT direct our employees to informmanagementabout their fellow employees who solicitthem to support union organizational activities.WE WILL NOT disparately enforce our no-solicitationrule with respect to solicitation or advocacy on behalf ofAmalgamated Meat-Cutters and Butcher Workmen ofNorth America, Local Union 522, AFL-CIO, oranyother labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under Section 7 of the Act.WE w ILL offer Patricia Ann Scott and David Wilsonimmediate and fullreinstatementto their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and WE WILL make themwhole for anyloss of earningsthey may have suffered asa result of the discrimination against them.SUNNYLAND PACKINGCOMPANY